Name: 1999/645/EC: Commission Decision of 15 September 1999 on a common technical Regulation for the attachment requirements for TETRA access to emergency services (notified under document number C(1999) 2987) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 1999-09-30

 Avis juridique important|31999D06451999/645/EC: Commission Decision of 15 September 1999 on a common technical Regulation for the attachment requirements for TETRA access to emergency services (notified under document number C(1999) 2987) (Text with EEA relevance) Official Journal L 255 , 30/09/1999 P. 0040 - 0041COMMISSION DECISIONof 15 September 1999on a common technical Regulation for the attachment requirements for TETRA access to emergency services(notified under document number C(1999) 2987)(Text with EEA relevance)(1999/645/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity(1), and in particular Article 7(2), second indent, thereof,(1) Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement according to Article 7(2), first indent;(2) Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;(3) Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to allow for transitional arrangements regarding equipment approved according to national type-approval regulations;(4) Whereas the proposal has been submitted to the Committee (ACTE), according to Article 29(2);(5) Whereas the common technical regulation to be adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 11. This Decision shall apply to terminal equipment intended to be connected to a public telecommunications network and falling within the scope of the harmonised standard identified in Article 2(1).2. This Decision establishes a common technical regulation covering the attachment requirements for TETRA equipment accessing emergency services in the frequency bands in the range 380 MHz to 383 MHz and 390 MHz to 393 MHz.Article 21. The common technical Regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 5(c) to 5(f) of Directive 98/13/EC. The reference to the standard is set out in the Annex.2. Terminal equipment covered by this Decision shall comply with the common technical Regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC(2) and 89/336/EEC(3).Article 3Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in the Annex by the coming into force of this Decision.Article 41. National type-approval regulations covering equipment within the scope of the harmonised standard referred to in the Annex shall be repealed with effect from 15 December 1999.2. Terminal equipment, approved under such national type-approval regulations may continue to be placed on the national market and put into service.Article 5This Decision is addressed to the Member States.Done at Brussels, 15 September 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 74, 12.3.1998, p. 1.(2) OJ L 77, 26.3.1973, p. 29.(3) OJ L 139, 23.5.1989, p. 19.ANNEXReference to the harmonised standard applicableThe harmonised standard referred to in Article 2 of this Decision is:Terrestrial trunked radio (TETRA); emergency accessETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR35: September 1998(excluding the forewords and sections 4.2.2, 5.4.2 and A.2.3)Additional informationThe European Telecommunications Standards Institute is recognised according to Directive 98/34/EC of the Council and of the European Parliament(1).The harmonised standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Directive 98/34/EC.The full text of the harmonised standard referenced above can be obtained from:European Telecommunications Standards Institute 650, Route des Lucioles F - 06921 Sophia Antipolis CedexorEuropean CommissionDG XIII/A/2-(BU 31, 1/7)Rue de la Loi/Wetstraat 200 B - 1049 Brusselsor from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be.(1) OJ L 204, 21.7.1998, p. 37.